DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 14, and 17 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2020/0023296 to Stark et al. (hereinafter referred to as Stark).
	In regard to claim 1, as shown in figures 2 and 3, Stark discloses a filter (10) having a filter media (12) with an end cap (17) secured to a first end of the filter media. The open end disc (16) can be considered to form an air outlet seal secured to a second, opposite end of the filter media. As discussed in paragraph [0053], the end disc (16), or air outlet seal, can be formed from urethane. The support tube (22) forms a screen assembly secured to a central portion of the filter media (12) between the first and second ends. 
	In regard to claim 2, The filter (10) can include a data storage unit (20) that can be considered to form a filter identification component capable of recording data of the air filter, as discussed in paragraph [0063]. 
	In regard to claim 3, as shown in figure 3, the filter identification component (20) is embedded in the urethane outlet air seal (16). 
	In regard to claim 14, as shown in figure 3, the filter media (12) is embedded in the urethane outlet air seal (16). 
	In regard to claim 17, as discussed in paragraph [0049], the screen assembly (22, which is part of the stabilization device, can be made of plastic. 
	In regard to claim 18, the end cap (17), as shown in figure 2, can be considered to include a raised centering lip, as broadly recited in the claim, inside of which the filter media (12) and the screen assembly (22) are positioned.
	In regard to claim 19, Stark discloses a filter system (100) having a filter housing (112). The air filter (10), as discussed above, is positioned inside of the filter housing (112). The filter system (100) can be considered to form an air precleaner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 – 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of US Patent No. 5,954,849 to Berkhoel et al. (hereinafter referred to as Berkhoel).
	Stark is discussed above in section 3. Stark only discloses a screen assembly (22) having an inner screen. Stark does not disclose an outer screen positioned around an outer surface of the filter media. As shown in figures 2 and 3, Berkhoel discloses a similar air filter (4) with a cylindrical filter media (24). Berkhoel includes both an inner and outer screen (30, 31) on the filter media (24). The inner and outer screens predictably protect both surfaces of the filter media during transportation, installation, and use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark to further include an outer screen on the outer surface of the filter media as suggested by Berkhoel in order to further support and protect the outer surface of the filter media. 
	In regard to claims 9 and 10, Stark is used as the primary reference disclosing the inner screen (22). As shown in figures 1 – 3, the inner screen (22) includes struts (18) that together can be considered to form a circular lip positioned at the second end of the filter media. As best shown in figure 3, this circular lip is embedded in the urethane outlet air seal (16). 
	In regard to claim 11, in the combination of Stark and Berkhoel, the screen assembly includes an inner screen and an outer screen. The inner screen is positioned inside of the filter media. The outer screen is positioned around an outer surface of the filter media. As discussed above, the struts (18) in Stark form a circular lip of the inner screen. The circular lip is positioned at the second end of the filter media and is embedded in the urethane outlet air seal (16) together with the filter identification component (20). 
	In regard to claims 12 and 13, as shown in figure 3 of Stark, the urethane outlet air seal (16) includes one or more recesses that receive the circular lip (18) of the inner screen (22) and the filter identification component (20).  
	In regard to claim 15, as shown in figure 3 of Stark, the filter media (12) is embedded in the urethane outlet air seal together with the circular lip (18) and the filter identification component (20). 
	In regard to claim 20, the air filter in the combination of Stark and Berkhoel is inherently formed by a method of manufacturing an air filter. The end disc (16), or urethane outlet air seal, in Stark is molded onto the end of the filter media, see paragraph [0057]. Therefore, a mold is inherently provided. In the combination of Stark and Berkhoel a screen assembly including an inner screen and an outer screen would be positioned with the filter media in the mold. The circular lip (18) in Stark extends to the outer surface of the filter media. Therefore, in the combination of Stark and Berkhoel, the outer screen would be positioned on the circular lip of the inner screen. Stark does not disclose how the molding is performed. There is no evidence the exact molding steps are critical as long as the desired structure is formed. It is known to mold urethane by cold-pouring and allowing the urethane to cure. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and Berkhoel to cold-pour urethane into the mold such that urethane flows into spaces between and within the filter media and the screen assembly, and to cure the urethane such that the filter media and the screen assembly are secured together and embedded at one end inside of a urethane outlet air seal formed by the cured urethane as this used known techniques and would be reasonably expect to form the required filter. 


Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stark and Berkhoel as applied to claim 4 above, and further in view of DE 195 47 664 Baumann et al. (hereinafter referred to as Baumann).
	The combination of Stark and Berkhoel is discussed above in section 6. Stark does not disclose the inner screen having a first inner screen half and a second inner screen half, with the first and second inner screen halves being secured together by a latch mechanism. Similarly, Berkhoel does not disclose either screen being formed by two screen halves. Baumann discloses a support for a filter element, as discussed in paragraph [0001] and shown in figures 1 – 4. The support is shown to be made of two screen halves (1). The halves are secure together using a latch mechanism (4, 5). The latch mechanism includes a plurality of projections (4) and a plurality of receiving slots (5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and Berkhoel to form the inner and outer screens as screens with two screen halves that are secured together with a latch mechanism as suggested by Baumann as this is a known manner in the art for making a screen to support a cylindrical filter media. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of US Patent Application Publication No. 2018/0036667 to Neef et al. (hereinafter referred to as Neef) or US Patent Application Publication No. 2015/0113931 to Bartel et al. (hereinafter referred to as Bartle).
	Stark is discussed above in section 3. Stark does not disclose the end cap (17) to b secured to the first end of the filter media (12) with glue. There is no evidence how the end cap is attached is critical as long it closes the first end of the filter media. Neef discloses a similar air filter with a cylindrical filter media with a closed end cap. As discussed in paragraph [0014], it is known to attach the closed end disk with a glue. Bartel also discloses a filter element having end disks. As discussed in paragraph [0025], the end disks can be equally cast on, injection-molded, or glued on the filter media. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark to attach the end cap by gluing as suggested by Neef or Bartel as this is a known means in the art for connecting a closed end cap to a filter media. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773